r FILED
. CHARLOTTE, NG
IN THE UNITED STATES DISTRICT COURT JAN 28 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION r US DISTRICT COURT

f WESTERN DISTRICT OF NC
DOCKET NO.: 3:19¢r308-RIC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
(3) RODNEY MCGILL )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (orany combinationof Defendants in this case) has or had a possessory interest or other
legal interest in the property, ITIS HEREBY ORDERED THAT:

i, The following property is forfeited to the United States pursuant to 18 U.S.C. §
924,21 U.S.C. § 853 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

One Ruger, Medel SR46, .40 caliber handgun, serial number 342-29610, and
ammunition seized on or about September 19, 2019 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(b}(6), 21 U.S.C. § 853{n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall

Case 3:19-cr-00308-RJC-DSC Document 73 Filed 01/28/21 Page 1 of 2
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property
constitute property involved in or used in the offense(s) and are therefore subject to forfeiture
pursuant to 18 U.S.C. § 924, 21 U.S.C. § 853 and/or 28 U.S.C. § 2461 (c), The Defendant hereby
waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against Defendant. If the Defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property, Defendant
hereby withdraws that claim. If Defendant has not previously submitted sucha claim, Defendant
hereby waives all right to do so. As to any firearms listed above and/or in the charging instrument,
Defendant consents to destruction by federal, state, or locallaw enforcement authorities upon such
legal process as they, in their sole discretion deem to legally sufficient, and waives any and all
right to further notice of such process or such destruction.

R, ANDREW MURRAY
UNITED STATES ATTORNEY

oof Lf
ERIK LINDAHL
Assistant United States Attorney

Laban Pel Sul
RODNEY MCGILL
Defendant

LY fl tg

DANIEL BAKER MCINTYRE, IIL, ESQ.
Attorney for Defendant

 

Signed this the 28" day of January, 2021

Att lbw bf

THE HONORABLE ROBERT J. CONRAD!
UNITED STATES 'DISTRICT JUDGE“

Case 3:19-cr-00308-RJC-DSC Document 73 Filed 01/28/21 Page 2 of 2
